Exhibit 10.1

 
Summary Information
Director: Gregory T. Barmore
Date of Grant: November 18, 2005
Stock Option Plan: 1993 Non-Employee Director Plan
Exercise Price: $2.40/Share (FMV on date of grant)
Expiration: November 18, 2012, 12:00 a.m.
Total # Shares subject to grant: 20,000


Conditions: Grant is subject to and conditioned upon shareholder approval of the
First Amendment to the Third Amended and Restated 1993 Stock Option Plan for
Non-Employee Directors of ICO, Inc. within one year after the Date of Grant.


Vesting (provided that above Conditions are satisfied):
1,666 Shares shall be deemed 100% vested on the Date of Grant.
1,666 Shares vest on November 30, 2005 (provided Barmore serves as Chairman on
that date)
1,666 Shares vest on December 31, 2005 (provided Barmore serves as Chairman on
that date)
1,666 Shares vest on January 31, 2006 (provided Barmore serves as Chairman on
that date)
1,666 Shares vest on February 28, 2006 (provided Barmore serves as Chairman on
that date)
1,666 Shares vest on March 31, 2006 (provided Barmore serves as Chairman on that
date)
1,666 Shares vest on April 30, 2006 (provided Barmore serves as Chairman on that
date)
1,666 Shares vest on May 31, 2006 (provided Barmore serves as Chairman on that
date)
1,666 Shares vest on June 30, 2006 (provided Barmore serves as Chairman on that
date)
1,666 Shares vest on July 31, 2006 (provided Barmore serves as Chairman on that
date)
1,666 Shares vest on August 31, 2006 (provided Barmore serves as Chairman on
that date)
1,674 Shares vest on September 30, 2006 (provided Barmore serves as Chairman on
that date)
 


STOCK OPTION AGREEMENT


This AGREEMENT is made and effective this 18th day of November, 2005 (the “Date
of Grant”), between ICO, Inc., a Texas corporation (the “Company”), and Gregory
T. Barmore (“Director”), Chairman of the Company’s Board of Directors.
 
1. Subject to Shareholder Approval of Plan Amendment. This Agreement is subject
to and conditioned upon ICO, Inc. shareholder approval of the First Amendment to
the Third Amended and Restated 1993 Stock Option Plan for Non-Employee Directors
of ICO, Inc. (the “Amendment”) within one year after the Date of Grant. The
Amendment was approved by the Board of Directors on November 18, 2005, prior to
the Board’s approval of this grant. In the event that the Company’s shareholders
do not approve the Amendment as set forth in this paragraph, this Agreement
shall be null and void, and shall have no effect.


2. Grant of Option. To carry out the purposes of ICO, Inc.’s 1993 Stock Option
Plan for Non-Employee Directors, (the “Plan”), by affording Director the
opportunity to purchase shares of the common stock of the Company (“Shares”),
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Director hereby agree to the terms of grant set
forth herein. The Company hereby grants to Director the right to purchase all or
any part of an aggregate of 20,000 Shares (such right to purchase 20,000 Shares
at the purchase price set forth in paragraph 3 below being referred to herein as
this “Option”), on the terms and conditions set forth herein and in the Plan, as
such Plan

--------------------------------------------------------------------------------


may be amended or supplemented from time to time, and which Plan is incorporated
herein by reference as a part of this Agreement, and subject to the conditional
vesting described below. This Option shall not be treated as an incentive stock
option within the meaning of Section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”).
 
3. Purchase Price. The purchase price of the Shares that may be purchased by
Director pursuant to the exercise of this Option shall be $2.40 per Share, which
has been determined to be not less than the fair market value of the Shares on
the Date of Grant of this Option. For the purpose of this Agreement, the “fair
market value” of the Shares shall be determined in accordance with the
definition of “fair market value” contained in the Plan.
 
4. Exercise of Option / Vesting Schedule. This Option shall vest and may be
exercised, in whole or part, according to the schedule described below.
 
This Option may be exercised in whole or part, by written notice to the Company
at its principal executive office addressed to the attention of its General
Counsel, at any time and from time to time after the Date of Grant hereof,
provided that the Option or portion thereof has vested and may be purchased in
accordance with the following schedule:
 
Vesting Date
Number of Shares
That Vest and May Be Purchased
 
Date of Grant (November 18, 2005)
1,666 Shares*
November 30, 2005
1,666 Shares*
December 31, 2005
1,666 Shares*
January 31, 2006
February 28, 2006  
1,666 Shares*
1,666 Shares*
March 31, 2006
1,666 Shares*
April 30, 2006
1,666 Shares*
May 31, 2006
1,666 Shares*
June 30, 2006
1,666 Shares*
July 31, 2006
1,666 Shares*
August 31, 2006
1,666 Shares*
September 30, 2006
1,674 Shares*



*Vesting is conditioned upon the conditions described in both clauses (a) and
(b) below:
 
a) Vesting is conditioned upon shareholder approval of the Amendment, described
in paragraph 1 above. Therefore any options to purchase Shares that are deemed
vested per the above schedule prior to the date of shareholder approval of the
Amendment shall not be exercisable by Director unless and until shareholder
approval of the Amendment occurs within the time frame set forth in paragraph 1.
In the event that shareholder approval of the Amendment does not occur within
one year after the Date of Grant, none of the options to purchase Shares shall
vest, and all of the Option shall terminate and shall not be exercisable by
Director.
 
b) Vesting is also conditioned upon Director continuing to serve as Chairman of
the Board of Directors of the Company during the month prior to and including
the referenced Vesting Date. In the event that Director’s tenure as Chairman
terminates prior to a specified Vesting Date, a pro-rated number (rounded-up for
any fractional Share) of Shares shall vest during the month when Director’s
service as Chairman ends. (For example only, if Director ceases to serve as
Chairman of the Board on June 15, 2006, only 833 Shares shall vest in connection
with the month of June 2006, representing 15/30 of 1,666 Shares that would
otherwise have vested during that month.) Any Options to purchase Shares that
have not vested as of the date of the end of Director’s tenure as Chairman shall
terminate and shall not be exercisable by Director.

--------------------------------------------------------------------------------


5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director. In the event of conflict between any of the provisions in this
Agreement and provisions in the Plan, the provisions of the Plan will govern.
 
6. Governing Law and Dispute Resolution. This Agreement and the Option granted
hereunder, shall be governed by, and construed in accordance with the laws of
the State of Texas, without regard to its principles of conflicts of law. Any
and all controversies, claims and differences arising out of or relating to the
Option granted under this Agreement which cannot be settled by good faith
negotiation between the parties will be finally settled by binding arbitration
brought within three (3) months of the termination of the Option, with the date
of termination to be governed by the provisions of the Plan and this Agreement.
The binding arbitration will be conducted in accordance with the then existing
rules of the American Arbitration Association (“AAA”), by one arbitrator. In the
event of any conflict between such rules and this paragraph, the provisions of
this paragraph shall govern. Upon the written demand of either party, the
parties shall appoint a single arbitrator acceptable to both parties.
Arbitration proceedings shall be held in Houston, Texas. The decision of the
arbitrator shall be final and binding upon the parties hereto, not subject to
appeal, and shall deal with the questions of interest, cost of the arbitration,
and all matters relevant thereto. Judgment upon the award or decision rendered
by the arbitrator may be entered in any court having jurisdiction thereof, or
application may be made to such court for a judicial recognition of the award or
any order of enforcement thereof as the case may be.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto and duly authorized, and Director has executed this
Agreement, to be effective as of the Date of Grant set forth above. 
 
ICO, INC.


By:
/s/ A. John Knapp, Jr.  
A. John Knapp, Jr.
 
President and Chief Executive Officer

 
DIRECTOR


 
/s/ Gregory T. Barmore
Gregory T. Barmore
   


